COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-272-CR





EX PARTE MICHAEL JOSEPH BENNETT





------------



FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On July 31, 2008, appellant Michael Joseph Bennett filed a notice of appeal from the trial court’s refusal to consider his application for writ of habeas corpus seeking an out-of-time petition for discretionary review from this court’s decision in 
Ex parte Bennett
, 245 S.W.3d 616 (Tex. App.—Fort Worth, 2008, pet. dism’d). 

The court of criminal appeals has granted appellant an out-of-time petition for discretionary review.  
Ex parte Bennett
, No. AP-76112
, 2009 WL 624016, at *1 (Tex. Crim. App. Mar. 11, 2009
).   Because the court of criminal appeals granted appellant the relief he sought in his application for writ of habeas corpus, the appeal to this court of the trial court’s refusal to consider the application is moot.  
See Jack v. State
, 149 S.W.3d 119, 123 n. 10 (Tex. Crim. App. 2004).  Consequently, we dismiss the appeal.

PER CURIAM



PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH	

Tex. R. App. P. 47.2(b)



DELIVERED:  April 16, 2009	
 

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.